Citation Nr: 0312817	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  94-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed a pervious 30 percent 
rating for the veteran's service-connected PTSD.  In a May 
1999 rating decision the RO granted an increased disability 
rating for the veteran's PTSD to 50 percent, effective March 
18, 1999.

The veteran appealed the Board's March 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2003, a Joint Motion for Remand and to Suspend 
Further Proceedings was filed.  The motion indicated that a 
remand was required for the Board to provide an adequate 
statement of its reasons and bases.  By Order dated January 
23, 2003, the Board's March 2002 decision was vacated and 
remanded to the Board.

After reviewing the claims folder and new evidence submitted 
by the veteran subsequent to the remand from the Court, the 
Board finds the case is not yet ready for appellate review, 
and should be remanded to the RO.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the veteran's claim 
was denied by the RO in March 1994.  Subsequently, the RO 
issued a Statement of the Case (SOC) dated in June 1994 and 
Supplemental Statements of the Case (SSOCs) dated in June 
1999, November 1999, March 2001, and May 2001 which informed 
the veteran that an increased rating for PTSD was being 
denied because the veteran did not meet the criteria for the 
next higher evaluation.  The veteran was granted a 50 percent 
rating effective March 18, 1999, but he continued to seek a 
higher rating than that, and a rating in excess of 30 percent 
prior to March 18, 1999.  The SOC and SSOCs discussed the 
RO's conclusions, indicated what evidence had been obtained, 
and provided reasons and bases for the decision.  The Board 
notes that the VCAA requires that the veteran be informed 
what evidence would be necessary to grant the claim and what 
actions the RO will take and what actions the veteran must 
take.  The RO did not accomplish this notification.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the veteran with 
regards to his claim.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence suggests that the veteran has been receiving 
treatment from the VA medical center in Biloxi, Mississippi 
since 1999 and continuing to the present.  The veteran 
submitted a VA outpatient treatment note dated in April 2003 
that indicated the veteran had been undergoing continuous 
treatment for PTSD.  The claims folder does not contain any 
VA outpatient treatment notes since 1999 and does not contain 
any record of any VA hospitalization after September 2000.  
The RO must attempt to obtain any records of VA treatment.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).  
Therefore, the RO should obtain copies of all medical records 
from the VA Medical Center in Biloxi, Mississippi and the 
Gulfport, Mississippi outpatient clinic.

It has been three years since the veteran's last VA 
examination.  The veteran should be afforded a VA examination 
to determine the extent of his disability due to PTSD.  The 
Court has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Additionally, because VA has not sent appropriate notice 
under the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  Accordingly, the Board finds that the 
case must be remanded to the RO for the following action:

1.	The RO should contact the veteran obtain 
the names and addresses of all medical 
care providers who have treated the 
veteran for PTSD.  The RO should obtain 
the veteran's medical records from the VA 
Medical Center in Biloxi, Mississippi, 
and the VA outpatient clinic in Gulfport, 
Mississippi dated from 1999 to the 
present.  The RO should obtain all notes, 
discharge summaries, examination reports, 
consults, and problem lists.

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examination: 
a psychiatric examination to determine 
the nature and severity of the 
veteran's disability due to PTSD.  The 
examiner should determine what 
symptoms the veteran exhibits, the 
severity of those symptoms, and the 
effect on the veteran.  All 
appropriate tests and studies should 
be performed and all findings should 
be reported in detail.  The examiner 
is required to provide a Global 
Assessment of Functioning (GAF) score.  
The examiner is specifically 
instructed to offer an opinion as to 
how much of the veteran's current 
disability is related to PTSD and how 
much is related to other disabilities 
he may have.  Similarly, the examiner 
is instructed to offer an opinion 
regarding the veteran's ability to 
work, and to determine how much of his 
inability to work, if any, is related 
to PTSD and how much is related to 
other disabilities he may have. The 
examiner should review the claims 
folder and the various hospitalization 
reports and previous VA examinations, 
especially the VA examinations in 
January 1994, April 1998, and March 
2000.  The examiner is requested to 
offer a complete rationale for any 
opinion provided.

3.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002)

4.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




